—Order, Supreme Court, New York County (Harold Tompkins, J.), entered January 12, 1998, which, insofar as appealed from as limited by the briefs, denied petitioner general contractor’s application to annul respondent Housing Authority’s determination denying petitioner’s claim for delay damages, and dismissed the petition, unanimously affirmed, without costs.
Petitioner fails to present proof that any delay in replacing the defaulting electrical contractor was “grossly negligent conduct” defeating the no-damage-for-delay clause in the parties’ contract (see, Corinno Civetta Constr. Corp. v City of New York, 67 NY2d 297, 309). In fact, all of the delays petitioner points to were of a type contemplated by the contract, which provided that there would be no increased payments. Hence, the petition was properly dismissed.
Petitioner’s contention that dismissal was premature because disclosure is necessary lacks merit. It is apparent that petitioner is merely speculating that there may have been grossly negligent conduct. Concur — Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.